DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 9-15 and 21) in the reply filed on 6/15/20 is acknowledged.  Claims 1-8 and 16-20 are withdrawn from examination, and claims 9-15 and 21 are under examination as set forth below.
Drawings
The drawings are objected to because FIGURES 2A, 2B, 3, 5, 6 and 7 are illegible due to blurry text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 and 15 are objected to because of the following informalities:  
Claim(s) 13 recite(s) the limitation "the stabilized videos are integration of the videos recorded by the cameras" which should be modified to read “the stabilized videos are an integration of the videos recorded by the cameras".
In claim 15, the limitations defining the symbols of the claimed calculation are blurry, thus rendering the claim illegible, and should be redrafted in legible line weight.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 9-15 and 21 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 9 recite(s) the limitation a “motion chair" in the following context: “simulating the force feedback […] based on the force feedback signals” without defining how that function is performed.  Additionally, a “motion chair” itself is an ambiguous term with no plain and customary meaning.  Therefore, the claim fails to sufficiently define the metes and bounds of the claimed invention, and is therefore indefinite.  The dependent claims thereof are further rejected under the same rationale based on their incorporation by reference of claim 9.
Claim(s) 9 recite(s) the limitation "the stabilization signals".  This term lacks sufficient antecedent basis in the claims. The dependent claims thereof are further rejected under the same rationale based on their incorporation by reference of claim 9.
Claim(s) 9 recite(s) the limitation "a mass of a player".  It is unclear what constitutes a player in the claimed context.  For example, is that a mass of a player sitting in the motion chair, in the vehicle, or in another location?  Thus, claim 9 is indefinite. The dependent claims thereof are further rejected under the same rationale based on their incorporation by reference of claim 9.
Claim(s) 11 and 12 recite(s) the limitation "an image stabilization module".  It is unclear whether this refers to the previously recited image stabilization module in the independent claims, or in addition to that feature.  Thus, claim 11 and 12 is indefinite. The dependent claims thereof are further rejected under the same rationale based on their incorporation by reference of claim 11 and 12.



Conclusion

Prior art deemed relevant by the Examiner, but not relied upon in the rejection include:
US 2019/0278369 to BALLARD;
US 2019/0113975 to CHRISTIENSEN; and
US 2015/0346722 to HERZ.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715